In an action to recover money owed, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bunyan, J.), dated September 19, 2008, as denied that branch of his motion which was for leave to renew his prior motion to reject a referee’s report of the same court (Archer, Ct. Atty. Ref.), dated March 27, 2007, determining that service of process was not properly effected upon the defendant, which motion had been denied in an order dated September 10, 2007.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs motion which was for leave to renew his prior motion to reject a referee’s report because the plaintiff failed to provide a reasonable justification for his failure to present the new facts on his original motion (see CPLR 2221 [e] [3]; Elder v Elder, 21 AD3d 1055 [2005]; Morrison v Rosenberg, 278 AD2d 392 [2000]).
In light of our determination, we need not reach the parties’ remaining contentions. Mastro, J.P., Balkin, Dickerson and Lott, JJ., concur.